DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20100276350 A1
Kono et al. hereinafter Kono
JP 2008304435 A
MASUDA
US 7537694 B2
Watanabe et al. hereinafter Watanabe


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kono in view of MASUDA.
With respect to claim 1, Kono discloses a method for analyzing a sample by liquid chromatograph mass spectrometry (¶[0001] discloses a preparative separation/purification system for separately purifying and collecting one or more components individually extracted from a solution by a liquid chromatograph), comprising: 
a) a sample injection step (fluid from container 2 and 3) in which a sample (sample injector 7) is injected into a column located most upstream (column 8 is upstream of column 23, as illustrated in Fig. 1) in a column group (8 and 23) provided in a liquid chromatograph Fig. 1 is a schematic diagram of liquid chromatography system), the column group including a plurality of columns (8 and 23) which are configured to be serially connectable to each other (column 8 and 23 are serially connectable to each other via valve 21 as shown in Fig. 1); 
b) a first analysis step (fluid from container 2 and 3 via column 8 and 23 and then to detector 11)in which a first liquid supply that is an isocratic liquid supply or gradient liquid supply ([0062] discloses gradient liquid-supply process) is performed for one column or a plurality of serially connected columns (8 and 23) including a column located most downstream in the column group (column 23 is downstream of column 8), to separate a portion of target components in the sample in the one or plurality of serially connected columns (¶[0074] discloses the injected liquid sample passes through the separation column 8 and various components (compounds) contained in the sample are separated), and sequentially elute the separated components from the most downstream column to analyze the components with a mass spectrometer (¶[0063] discloses detector 11 is used to verify the trapping conditions by checking whether a target component is contained in the eluate that has passed through the trap column 23); and 
c) a second analysis step in which gradient liquid supply (¶[0065] discloses eluting solvent (e.g. dichloromethane) drawn from an eluting solvent container 39) and is different from the first liquid supply in separation characteristics is performed for one column or a plurality of serially connected columns including the most downstream column in the column group (¶[0062 and 0065] discloses first mobile phase (e.g. water) prepared in a first mobile phase container 2 and second mobile phase (e.g. acetonitrile or other organic solvents) prepared in a second mobile phase container 3 are different from eluting solvent (e.g. dichloromethane) drawn from an eluting solvent container 39), to separate at least a portion of the target components in the sample which stayed uneluted in the one column or the plurality of serially connected columns in the first 4PRELIMINARY AMENDMENTAttorney Docket No.: Q248901Appln. No.: National Stage of PCT/JP2017/015184analysis step (¶[0076] discloses after the target compound has been captured in the trap column 23), and sequentially elute the separated components from the most downstream column to analyze the components with the mass spectrometer (¶[0063] discloses detector 11 is used to verify the trapping conditions by checking whether a target component is contained in the eluate that has passed through the trap column 23).
 Kono discloses all claimed subject matter except the columns are packed with different kinds of packing materials.
 MASUDA, from the same area of invention, discloses the columns are packed with different kinds of packing materials (Shimadzu Shim-pack MAYI-SCX filler and reverse phase inner surface modified protein fillers are used in the columns as disclosed under mode for invention section section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kono with the teachings of MASUDA so that Kono’s columns are packed with different kinds of packing materials as disclosed in MASUDA’s invention for the predicable benefit of eluting and capturing different component of the input fluid for analysis.            
With respect to claim 2, Kono and MASUDA disclose the method for analyzing a sample by liquid chromatograph mass spectrometry according to claim 1 above. MASUDA further discloses the different kinds of packing materials include at least a packing material corresponding to an ion exchange mode and a packing material corresponding to a reversed Shimadzu Shim-pack MAYI-SCX filler and reverse phase inner surface modified protein fillers are used in the columns as disclosed under mode for invention section section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kono with the teachings of MASUDA so that Kono’s columns are packed with different kinds of packing materials as disclosed in MASUDA’s invention for the predicable benefit of eluting and capturing different component of the input fluid for analysis.            
With respect to claim 3, Kono and MASUDA disclose the method for analyzing a sample by liquid chromatograph mass spectrometry according to claim 1 above. Kono further discloses at least one column which is included in the plurality of columns and is not the most downstream column is a trap column (trap column 23), while the other columns are separation columns (Separation Column 8).  
With respect to claim 5, Kono and MASUDA disclose the method for analyzing a sample by liquid chromatograph mass spectrometry according to claim 1 above. Kono further discloses the first liquid supply in the first analysis step or the second liquid supply in the second analysis step is a gradient liquid supply (¶[0062] discloses the system can perform a high-pressure gradient liquid-supply process).  
With respect to claim 6, Kono discloses a method for analyzing a sample by liquid chromatograph mass spectrometry (¶[0001] discloses a preparative separation/purification system for separately purifying and collecting one or more components individually extracted from a solution by a liquid chromatograph), comprising: 
fluid from container 2 and 3) in which a sample is injected into a passage leading to a column(Separation Column 8) provided in a liquid chromatograph (Liquid Chromatograph Unit 1),
b) a first analysis step (fluid from container 2 and 3 via column 8 and 23 and then to detector 11) in which a first liquid supply that is an isocratic liquid supply or gradient liquid supply(¶[0062] discloses gradient liquid-supply) is performed for the column to separate a portion of target components in the sample in the column and elute the separated components from the column to analyze the components with a mass spectrometer (¶[0063] discloses detector 11 is used to verify the trapping conditions by checking whether a target component is contained in the eluate that has passed through the trap column 23); and 
c) a second analysis step (fluid from 39 to detector 11) in which a second liquid supply that is an isocratic liquid supply or gradient liquid supply (¶[0062] discloses gradient liquid-supply) and is different from the first liquid supply in separation characteristics is performed for the column (¶[0065] discloses eluting solvent (e.g. dichloromethane) drawn from an eluting solvent container 39), to separate at least a portion of the target components which stayed uneluted in the column in the first analysis step (¶[0076] discloses after the target compound has been captured in the trap column 23), and elute the separated components from the column to analyze the components with the mass spectrometer (¶[0063] discloses detector 11 is used to verify the trapping conditions by checking whether a target component is contained in the eluate that has passed through the trap column 23).
Kono discloses all claimed subject matter except the columns are packed with different kinds of packing materials.
Shimadzu Shim-pack MAYI-SCX filler and reverse phase inner surface modified protein fillers are used in the columns as disclosed under mode for invention section section).
Accordingly,it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kono with the teachings of MASUDA so that Kono’s columns are packed with different kinds of packing materials as disclosed in MASUDA’s invention for the predicable benefit of eluting and capturing different component of the input fluid for analysis.            
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono and MASUDA as applied to claim 1 above, and further in view of Watanabe.
With respect to claim 4, Kono and MASUDA disclose the method for analyzing a sample by liquid chromatograph mass spectrometry according to claim 1 above. Kono further discloses the liquid chromatograph configured to allow one of the trap columns to be selected and included in the column group by switching a passage (trap column in trapping unit), and to clean at least one of the remaining trap columns while the aforementioned one of the trap columns is included in the column group ( Washing Liquid Containers 27 and 28). 
Kono discloses the claimed invention except  the liquid chromatograph includes a plurality of trap columns.
Watanabe from the same area of invention discloses, the liquid chromatograph includes a plurality of trap columns (col. 2 lines 50-52 discloses first and second trap columns each of which is capable of holding the components of the specimen extracted from the specimen in the first separating column).
.            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/GEDEON M KIDANU/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861